DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 are unclear and cannot be fully understood.  It is unclear as to what defines the relationship between the channel, the keyed profile and the cartridges.  For example, claims 1 and 7 recite the “channel comprising a keyed profile”, and further recites that the “complete insertion of the first staple cartridge is prevented by an interference between the keyed profile and the channel”.  If the keyed profile is part of the channel, then there cannot exist an interference between the keyed profile and the channel.  This is confusing.  Further, it is unclear as to what feature of the second staple cartridge ensures that “complete insertion is permitted by the keyed profile”, of the channel, per se.  In claims 5, 6, 11, 12 and 15-19, it is unclear as to what components of the first or second cartridges define the lockouts effective to prevent the firing stroke, and which cooperating elements of the channel, or other elements of the device interrelate with the lockout components.  Claims 1-12 are generally 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0206131 to Weisenburgh, II et al.
U.S. Patent Application Publication No. 2009/0206131 to Weisenburgh, II et al. discloses a surgical stapler and associated method comprising obtaining a channel 216; obtaining a compatible staple cartridge 220 comprising a proximal alignment protrusion 222 and a distal alignment protrusion .

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0249928 to Cappola et al.
U.S. Patent Application Publication No. 2016/0249928 to Cappola et al. discloses a surgical stapler and associated method comprising obtaining a channel 556” (Note: Fig. 59); obtaining a compatible staple cartridge 550” comprising a proximal alignment protrusion 554c (Note: Fig. 57) and a distal alignment protrusion 554a” (Note: Fig. 58); aligning the proximal alignment protrusion with a corresponding proximal alignment feature in a channel (Note: paragraph [0144]); aligning the distal alignment protrusion with a corresponding distal alignment feature in the channel (Note: paragraph [0146]); inserting the compatible staple cartridge into the channel such that the proximal alignment protrusion interlocks with the corresponding proximal alignment feature (Note: paragraph [0144]) and the distal alignment protrusion interlocks with the corresponding distal alignment feature (Note: paragraph [0146]); further comprising a bottom surface of the compatible staple cartridge being positioned against the channel when the compatible staple cartridge is inserted into the channel (Note: Fig. 49); wherein the functionality of the device would inherently be disabled; i.e. locked out, if the cartridge were not inserted into the channel, as recited in claim 15; further comprising attempting to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0249928 to Cappola et al.

However, U.S. Patent Application Publication No. 2016/0249928 to Cappola et al. lacks the first row of staples and the second row of staples comprise the same length, and same number of staples, as well as the proximal portion of the first staple cartridge obstructing clamping of an anvil against a distal portion of the first staple cartridge, i.e. the lockout as set forth in claims 18 and 19. Since U.S. Patent Application Publication No. 2016/0249928 to Cappola et al. teaches the desirability of preventing the insertion of a particular cartridge, and permitting the insertion of a desired cartridge, the number of staples, or row length is of little moment.  Therefore, it would have been obvious to one skilled in the art to configure the first and second staple cartridges of the same staple count, or row length, if desired, as long as the cartridges are different, since to do so is within the engineering purview of the skilled artisan.  To provide lockouts to firing mechanisms of surgical staplers when an undesired cartridge is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469.  The examiner can normally be reached on Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A SMITH/               Primary Examiner, Art Unit 3731